Exhibit 10.7

PATENT AND TRADEMARK SECURITY AGREEMENT

This Patent and Trademark Security Agreement (the “Agreement”), dated as of
June 10, 2008, is made by and between H.S. Trask & Co., a Montana corporation
having a business location at the address set forth below next to its signature
(the “Debtor”), and Wells Fargo Bank, National Association (“Wells Fargo”), and
having a business location at the address set forth below next to its signature.

Recitals

A. Company, certain affiliates of Company, and Wells Fargo are parties to a
Credit and Security Agreement (as amended, supplemented or restated from time to
time, the “Credit Agreement”) dated the same date as this Agreement, setting
forth the terms on which Wells Fargo may now or hereafter extend credit to or
for the account of Company.

B. As a condition to extending credit to or for the account of Company, Wells
Fargo has required the execution and delivery of this Agreement by Company.

ACCORDINGLY, in consideration of the mutual covenants contained in the Loan
Documents and herein, the parties hereby agree as follows:

1. Definitions. All terms defined in the Recitals hereto or in the Credit
Agreement that are not otherwise defined herein shall have the meanings given to
them in the Credit Agreement. In addition, the following terms have the meanings
set forth below:

“Patents” means all of Company’s right, title and interest in and to patents or
applications for patents, fees or royalties with respect to each, and including
without limitation the right to sue for past infringement and damages therefor,
and licenses thereunder, all as presently existing or hereafter arising or
acquired, including without limitation the patents listed on Exhibit A.

“Security Interest” has the meaning given in Section 2.

“Trademarks” means all of Company’s right, title and interest in and to:
(i) trademarks, service marks, collective membership marks, registrations and
applications for registration for each, and the respective goodwill associated
with each, (ii) licenses, fees or royalties with respect to each, (iii) the
right to sue for past, present and future infringement, dilution and damages
therefor, and (iv) licenses thereunder, all as presently existing or hereafter
arising or acquired, including, without limitation, the marks listed on Exhibit
B.

2. Security Interest. Company hereby irrevocably pledges and assigns to, and
grants Wells Fargo a security interest (the “Security Interest”) with power of
sale to the extent permitted by law, in the Patents and in the Trademarks to
secure payment of the Indebtedness. As set forth in the Credit Agreement, the
Security Interest is coupled with a security interest in substantially all of
the personal property of Company. This Agreement grants only the Security
Interest herein described, is not intended to and does not



--------------------------------------------------------------------------------

affect any present transfer of title of any trademark registration or
application and makes no assignment and grants no right to assign or perform any
other action with respect to any intent to use trademark application, unless
such action is permitted under 15 U.S.C. § 1060.

3. Representations, Warranties and Agreements. Company represents, warrants and
agrees as follows:

(a) Existence; Authority. Company is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation, and
this Agreement has been duly and validly authorized by all necessary corporate
action on the part of Company.

(b) Patents. Exhibit A accurately lists all Patents owned or controlled by
Company as of the date hereof, or to which Company has a right as of the date
hereof to have assigned to it, and accurately reflects the existence and status
of applications and letters patent pertaining to the Patents as of the date
hereof. If after the date hereof, Company owns, controls or has a right to have
assigned to it any Patents not listed on Exhibit A, or if Exhibit A ceases to
accurately reflect the existence and status of applications and letters patent
pertaining to the Patents, then Company shall within 60 days provide written
notice to Wells Fargo with a replacement Exhibit A, which upon acceptance by
Wells Fargo shall become part of this Agreement.

(c) Trademarks. Exhibit B accurately lists all Trademarks owned or controlled by
Company as of the date hereof and accurately reflects the existence and status
of Trademarks and all applications and registrations pertaining thereto as of
the date hereof; provided, however, that Exhibit B need not list common law
marks (i.e., Trademarks for which there are no applications or registrations)
which are not material to Company’s or any Affiliate’s business(es). If after
the date hereof, Company owns or controls any Trademarks not listed on Exhibit B
(other than common law marks which are not material to Company’s or any
Affiliate’s business(es)), or if Exhibit B ceases to accurately reflect the
existence and status of applications and registrations pertaining to the
Trademarks, then Company shall promptly provide written notice to Wells Fargo
with a replacement Exhibit B, which upon acceptance by Wells Fargo shall become
part of this Agreement.

(d) Affiliates. As of the date hereof, no Affiliate owns, controls, or has a
right to have assigned to it any items that would, if such item were owned by
Company, constitute Patents or Trademarks. If after the date hereof any
Affiliate owns, controls, or has a right to have assigned to it any such items,
then Company shall promptly either: (i) cause such Affiliate to assign all of
its rights in such item(s) to Company; or (ii) notify Wells Fargo of such
item(s) and cause such Affiliate to execute and deliver to Wells Fargo a patent
and trademark security agreement substantially in the form of this Agreement.

 

-2-

Patent and Trademark Security Agreement

WFBC/H.S. Trask & Co.



--------------------------------------------------------------------------------

(e) Title. Company has absolute title to each Patent and each Trademark listed
on Exhibits A and B, free and clear of all Liens except Permitted Liens. Company
(i) will have, at the time Company acquires any rights in Patents or Trademarks
hereafter arising, absolute title to each such Patent or Trademark free and
clear of all Liens except Permitted Liens, and (ii) will keep all Patents and
Trademarks free and clear of all Liens except Permitted Liens.

(f) No Sale. Except as permitted in the Credit Agreement, Company will not
assign, transfer, encumber or otherwise dispose of the Patents or Trademarks, or
any interest therein, without Wells Fargo’s prior written consent.

(g) Defense. Company will at its own expense and using commercially reasonable
efforts, protect and defend the Patents and Trademarks against all claims or
demands of all Persons other than those holding Permitted Liens.

(h) Maintenance. Company will at its own expense maintain the Patents and the
Trademarks to the extent reasonably advisable in its business including, but not
limited to, filing all applications to obtain letters patent or trademark
registrations and all affidavits, maintenance fees, annuities, and renewals
possible with respect to letters patent, trademark registrations and
applications therefor. Company covenants that it will not abandon nor fail to
pay any maintenance fee or annuity due and payable on any Patent or Trademark,
nor fail to file any required affidavit or renewal in support thereof, without
first providing Wells Fargo: (i) sufficient written notice, of at least 30 days,
to allow Wells Fargo to timely pay any such maintenance fees or annuities which
may become due on any Patents or Trademarks, or to file any affidavit or renewal
with respect thereto, and (ii) a separate written power of attorney or other
authorization to pay such maintenance fees or annuities, or to file such
affidavit or renewal, should such be necessary or desirable.

(i) Wells Fargo’s Right to Take Action. If Company fails to perform or observe
any of its covenants or agreements set forth in this Section 3, and if such
failure continues for a period of ten (10) calendar days after Wells Fargo gives
Company written notice thereof (or, in the case of the agreements contained in
subsection (h), immediately upon the occurrence of such failure, without notice
or lapse of time), or if Company notifies Wells Fargo that it intends to abandon
a Patent or Trademark, Wells Fargo may (but need not) perform or observe such
covenant or agreement or take steps to prevent such intended abandonment on
behalf and in the name, place and stead of Company (or, at Wells Fargo’s option,
in Wells Fargo’s own name) and may (but need not) take any and all other actions
which Wells Fargo may reasonably deem necessary to cure or correct such failure
or prevent such intended abandonment.

 

-3-

Patent and Trademark Security Agreement

WFBC/H.S. Trask & Co.



--------------------------------------------------------------------------------

(j) Costs and Expenses. Except to the extent that the effect of such payment
would be to render any loan or forbearance of money usurious or otherwise
illegal under any applicable law, Company shall pay Wells Fargo on demand the
amount of all moneys expended and all costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by Wells Fargo in connection with or
as a result of Wells Fargo’s taking action under subsection (i) or exercising
its rights under Section 6, together with interest thereon from the date
expended or incurred by Wells Fargo at the Default Rate.

(k) Power of Attorney. To facilitate Wells Fargo’s taking action under
subsection (i) and exercising its rights under Section 6, Company hereby
irrevocably appoints (which appointment is coupled with an interest) Wells
Fargo, or its delegate, as the attorney-in-fact of Company with the right (but
not the duty) from time to time to create, prepare, complete, execute, deliver,
endorse or file, in the name and on behalf of Company, any and all instruments,
documents, applications, financing statements, and other agreements and writings
required to be obtained, executed, delivered or endorsed by Company under this
Section 3, or, necessary for Wells Fargo, after an Event of Default and at any
time thereafter during the Default Period commenced thereby, to enforce or use
the Patents or Trademarks or to grant or issue any exclusive or non-exclusive
license under the Patents or Trademarks to any third party, or to sell, assign,
transfer, pledge, encumber or otherwise transfer title in or dispose of the
Patents or Trademarks to any third party. Company hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. The power of
attorney granted herein shall terminate upon the termination of the Credit
Agreement as provided therein and the payment and performance of all
Indebtedness.

4. Debtor’s Use of the Patents and Trademarks. Company shall be permitted to
control and manage the Patents and Trademarks, including the right to exclude
others from making, using or selling items covered by the Patents and Trademarks
and any licenses thereunder, in the same manner and with the same effect as if
this Agreement had not been entered into, so long as no Event of Default occurs
and remains uncured or unwavied by Wells Fargo.

5. Events of Default. Each of the following occurrences shall constitute an
event of default under this Agreement (herein called “Event of Default”): (a) an
Event of Default, as defined in the Credit Agreement, shall occur; or
(b) Company shall fail promptly to observe or perform any covenant or agreement
herein binding on it; or (c) any of the representations or warranties contained
in Section 3 shall prove to have been incorrect in any material respect when
made.

 

-4-

Patent and Trademark Security Agreement

WFBC/H.S. Trask & Co.



--------------------------------------------------------------------------------

6. Remedies. Upon the occurrence of an Event of Default and at any time
thereafter during the Default Period commenced thereby, Wells Fargo may, at its
option, take any or all of the following actions:

(a) Wells Fargo may exercise any or all remedies available under the Credit
Agreement.

(b) Wells Fargo may sell, assign, transfer, pledge, encumber or otherwise
dispose of the Patents and Trademarks.

(c) Wells Fargo may enforce the Patents and Trademarks and any licenses
thereunder, and if Wells Fargo shall commence any suit for such enforcement,
Company shall, at the request of Wells Fargo, do any and all lawful acts and
execute any and all proper documents required by Wells Fargo in aid of such
enforcement.

7. Miscellaneous. This Agreement can be waived, modified, amended, terminated or
discharged, and the Security Interest can be released, only explicitly in a
writing signed by Wells Fargo. A waiver signed by Wells Fargo shall be effective
only in the specific instance and for the specific purpose given. Mere delay or
failure to act shall not preclude the exercise or enforcement of any of Wells
Fargo’s rights or remedies. All rights and remedies of Wells Fargo shall be
cumulative and may be exercised singularly or concurrently, at Wells Fargo’s
option, and the exercise or enforcement of any one such right or remedy shall
neither be a condition to nor bar the exercise or enforcement of any other. All
notices to be given to Debtor under this Agreement shall be given in the manner
and with the effect provided in the Credit Agreement. Wells Fargo shall not be
obligated to preserve any rights Company may have against prior parties, to
realize on the Patents and Trademarks at all or in any particular manner or
order, or to apply any cash proceeds of Patents and Trademarks in any particular
order of application. This Agreement shall be binding upon and inure to the
benefit of Company and Wells Fargo and their respective participants, successors
and assigns and shall take effect when signed by Company and delivered to Wells
Fargo, and Company waives notice of Wells Fargo’s acceptance hereof. Wells Fargo
may execute this Agreement if appropriate for the purpose of filing, but the
failure of Wells Fargo to execute this Agreement shall not affect or impair the
validity or effectiveness of this Agreement. A carbon, photographic or other
reproduction of this Agreement or of any financing statement signed by Company
shall have the same force and effect as the original for all purposes of a
financing statement. This Agreement shall be governed by the internal law of
State of California without regard to conflicts of law provisions. If any
provision or application of this Agreement is held unlawful or unenforceable in
any respect, such illegality or unenforceability shall not affect other
provisions or applications which can be given effect and this Agreement shall be
construed as if the unlawful or unenforceable provision or application had never
been contained herein or prescribed hereby. All representations and warranties
contained in this Agreement shall survive the execution, delivery and
performance of this Agreement and the creation and payment of the Indebtedness.

 

-5-

Patent and Trademark Security Agreement

WFBC/H.S. Trask & Co.



--------------------------------------------------------------------------------

8. Arbitration.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party (if not otherwise
restricted by the terms and conditions of this Agreement) to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or

 

-6-

Patent and Trademark Security Agreement

WFBC/H.S. Trask & Co.



--------------------------------------------------------------------------------

federal judiciary of California, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

(e) Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.

(f) Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of this Agreement shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.

(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not

 

-7-

Patent and Trademark Security Agreement

WFBC/H.S. Trask & Co.



--------------------------------------------------------------------------------

submitted to arbitration, the dispute shall be referred to a referee in
accordance with California Code of Civil Procedure Section 638 et seq., and this
general reference agreement is intended to be specifically enforceable in
accordance with said Section 638. A referee with the qualifications required
herein for arbitrators shall be selected pursuant to the AAA’s selection
procedures. Judgment upon the decision rendered by a referee shall be entered in
the court in which such proceeding was commenced in accordance with California
Code of Civil Procedure Sections 644 and 645.

(i) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

[signatures continued on next page]

 

-8-

Patent and Trademark Security Agreement

WFBC/H.S. Trask & Co.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Patent and Trademark Security
Agreement as of the date written above.

 

    H.S. TRASK & CO. 5840 El Camino Real, Suite 106       Carlsbad, California
92008     By     Fax:         Print Name:     Attention: James Riedman    
Title:     Wells Fargo Bank, National Association     WELLS FARGO BANK, NATIONAL
ASSOCIATION 245 S. Los Robles Ave., Suite 700       Pasadena, CA 91101     By  
  Fax: 626.844.9063     Print Name:     Attn: Phoenix Footwear Account Executive
    Title:    

 

STATE OF ________________    )    ) COUNTY OF ______________    )

The foregoing instrument was acknowledged before me this          day of
            , 200__, by                             , the President of
                                             , a                     
corporation, on behalf of the corporation.

 

  

Notary Public

 

STATE OF ________________    )    ) COUNTY OF ______________    )

The foregoing instrument was acknowledged before me this          day of
            , 200    , by                                     , a Vice President
of Wells Fargo Bank, National Association, on behalf of the national
association.

 

  

Notary Public



--------------------------------------------------------------------------------

EXHIBIT A

Patents and Patent Applications

None

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Trademarks and Trademark Applications

 

LEGAL OWNERSHIP

   DOCKET
#    COUNTRY   

MARK

   APP # /
REG #    FILING / REG
DATE    RENEWAL
DATE    STATUS H.S. Trask and Co.    3120-97    Brazil    H.S. TRASK & Design   
818300108    7/19/2005    7/18/2015    Registered H.S. Trask and Co.    3120-71
   Canada    H.S. TRASK & Design    TMA 517003    9/24/1999    9/24/2014   
Registered H.S. Trask and Co.    3120-98    China    H.S. TRASK & Design   
909.199    12/7/1996    12/6/2016    Registered H.S. Trask and Co.    3120-99   
Hong Kong    H.S. TRASK & Design    1969/1998    1/9/1995    1/9/2016   
Registered

 

B-1